            Case 5:19-cv-04564-CMR Document 21 Filed 01/25/21 Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MICHAEL HOLLIDAY,                            :
    Plaintiff,                               :
                                             :
       v.                                    :      CIVIL ACTION NO. 19-CV-4564
                                             :
PRIME CARE MEDICAL, et al.,                  :
     Defendants.                             :


                                            ORDER

       AND NOW, this 25th day of January 2021, upon consideration of Plaintiff Michael

Holliday’s Amended Complaint (ECF No. 16) and his Motion for a Case Status Update (ECF

No. 19), and for the reasons stated in the Court’s Memorandum, it is ORDERED that:

       1.       The Amended Complaint is DEEMED filed.

       2.       Holliday’s Amended Complaint is DISMISSED WITH PREJUDICE for failure

to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) as to Defendants Berks County Jail

System and Berks County Probation and Parole; and DISMISSED WITHOUT PREJUDICE

as to Defendants PrimeCare Medical; Warden Janine Quigley; Deputy Warden Smith; Nurse

Leona; Officer Katkowski; and Officer Almquist. The Clerk of Court is directed to

TERMINATE these Defendants from the docket.

       3.       Holliday’s Amended Complaint shall PROCEED with respect to the following

claims: (1) Holliday’s Eighth Amendment deliberate indifference claim regarding his tachycardia

medication against Defendants Wloczewski and Pelaez; (2) Holliday’s Eighth Amendment

deliberate indifference claim regarding his need for catheters against Defendants Wloczewski

and Pelaez; (3) Holliday’s claim based upon the cell conditions against Sgt. Acker; (4)

Holliday’s Eighth Amendment deliberate indifference claim regarding his foot and ankle injury
             Case 5:19-cv-04564-CMR Document 21 Filed 01/25/21 Page 2 of 4




against Defendants Wloczewski and Pelaez; (5) Holliday’s excessive force claim based on

Pelaez’s deliberately stepping on Holliday’s injured foot and causing additional injury; (6)

Holliday’s Eighth Amendment deliberate indifference claim regarding ongoing symptoms after

the methadone dosage mix-up against Defendants Kirsh, Wloczewski, and Pelaez; (7) Holliday’s

retaliation claims against Defendants Wloczewski and Pelaez; and (8) Holliday’s Eighth

Amendment deliberate indifference claim regarding his gluten free diet claims against Defendant

Tassone.

        4.       The Clerk of Court shall issue summonses for Defendants Acker, Wloczewski,

Pelaez, Kirsh, and Tassone. Service of the summonses and the Amended Complaint, along with

a copy of this Order and its accompanying Memorandum, shall be made upon these Defendants

by the U.S. Marshals Service. Holliday will be required to complete USM-285 forms so that the

Marshals can serve the Defendants. Failure to complete those forms may result in dismissal of

this case.

        5.       All original pleadings and other papers submitted for consideration to the Court in

this case are to be filed with the Clerk of Court. Copies of papers filed in this Court are to be

served upon counsel for all other parties (or directly on any party acting pro se). Service may be

made by mail. Proof that service has been made is provided by a certificate of service. The

certificate of service should be filed in the case along with the original papers and should show

the day and manner of service. An example of a certificate of service by mail follows:

                     “I, (name), do hereby certify that a true and correct
                     copy of the foregoing (name of pleading or other paper)
                     has been served upon (name(s) of person(s) served) by
                     placing the same in the U.S. mail, properly addressed,
                     this (day) of (month), (year).
                     ____________________________________
                        (Signature)”



                                                  2
            Case 5:19-cv-04564-CMR Document 21 Filed 01/25/21 Page 3 of 4




       6.       Any request for court action shall be set forth in a motion, properly filed and

served. The parties shall file all motions, including proof of service upon opposing parties, with

the Clerk of Court. The Federal Rules of Civil Procedure and Local Rules are to be followed.

Holliday is specifically directed to comply with Local Civil Rule 7.1 and serve and file a proper

response to all motions within 14 days. Failure to do so may result in dismissal.

       7.       Holliday is specifically directed to comply with Local Rule 26.1(f) which

provides that “[n]o motion or other application pursuant to the Federal Rules of Civil Procedure

governing discovery or pursuant to this rule shall be made unless it contains a certification of

counsel that the parties, after reasonable effort, are unable to resolve the dispute.” Holliday shall

attempt to resolve any discovery disputes by contacting Defendants’ counsel directly by

telephone or through correspondence.

       8.       No direct communication is to take place with the United States District Judge or

United States Magistrate Judge with regard to this case. All relevant information and papers are

to be directed to the Clerk of Court.

       9.       In the event a summons is returned unexecuted, it is Holliday’s responsibility to

ask the Clerk of Court to issue an alias summons and to provide the Clerk with the Defendant’s

correct address, so service can be made.

       10.      The parties should notify the Clerk’s Office when there is an address change.

Failure to do so could result in court orders or other information not being timely delivered,

which could affect the parties’ legal rights.




                                                  3
        Case 5:19-cv-04564-CMR Document 21 Filed 01/25/21 Page 4 of 4




    11.     Holliday’s Motion for a Case Status Update (ECF No. 19) is DISMISSED AS

MOOT.

                                       BY THE COURT:

                                       /s/ Cynthia M. Rufe

                                       CYNTHIA M. RUFE, J.




                                         4
